 USDC IN/ND case 2:19-cv-00368-TLS-JEM document 1 filed 09/27/19 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION


JACQUELINE RATHER,                        )
                                          )
       Plaintiff,                         )
                                          )
v.                                        ) CAUSE NO: 2:19-cv-368
                                          )
UNILEVER,                                 )
                                          )
       Defendant.                         )


                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Jacqueline Rather (“Rather”), by

counsel, against Defendant, Unilever (“Defendant”), for violating the Family and

Medical Leave Act of 1993, (“FMLA”), as amended, 29 U.S.C. §2601 et. seq.

                                        II. PARTIES

       2.     Rather presently resides in Texas; however, at all times relevant to the

instant action, Rather resided within the geographical boundaries of the Northern

District of Indiana.

       3.     Defendant    maintains    offices   and   conducts    business   within    the

geographical boundaries of the Northern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 28 U.S.C. § 1343; and 29 U.S.C. § 2617(a)(2).
 USDC IN/ND case 2:19-cv-00368-TLS-JEM document 1 filed 09/27/19 page 2 of 5


      5.      Defendant is an “employer” as that term is defined by 29 U.S.C. §2611(4).

      6.     Rather was an “eligible employee” as that term is defined by 29 U.S.C.

§2611(2).

      7.     Defendant employs more than fifty (50) employees.

      8.     A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Northern District of Indiana;

thus, venue is proper in this Court.

                               IV. FACTUAL ALLEGATIONS

      9.     Rather was hired by Defendant in or about April 2004 as a Machine

Operator.

      10.    At all relevant times, Rather met or exceeded Defendant’s legitimate

performance expectations.

      11.    Rather suffers from one or more serious health conditions related to her

heart, back and knees. Specifically, she had arthroscopic knee surgery, a history of heart

attacks and anxiety attacks, all of which she periodically sought FMLA leave for.

      12.    Rather requested and was approved for intermittent leave under the

FMLA. She was allowed two days per week for episodic flare ups of her serious health

conditions, most recently for complications due to her having arthroscopic surgery on

her knee.




                                            -2-
 USDC IN/ND case 2:19-cv-00368-TLS-JEM document 1 filed 09/27/19 page 3 of 5


       13.    On or about June 27, 2018, Defendant terminated Rather’s employment due

to attendance; specifically, Defendant alleged that Rather had accumulated eight points

under its attendance policy which required termination under its policy.

       14.    At least two of Rather’s accumulated points were directly related and

covered by her approved intermittent leave under the FMLA. Specifically, she was

given points for her absences on June 19th and June 20th despite her calling in to report

those dates as FMLA related absences.

                                     V. CAUSES OF ACTION

                             COUNT I – FMLA - INTERFERENCE

       15.    Rather hereby incorporates paragraphs one (1) through fourteen (14) of her

Complaint as if the same were set forth at length herein.

       16.    Defendant interfered with Rather’s rights under the FMLA by failing to

provide her with protected leave for absences covered by the FMLA.

       17.    Defendant’s actions were intentional, willful, and in reckless disregard of

Salama’s rights as protected by the FMLA.

       18.    Rather suffered damages as a result of Defendant’s unlawful actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Jacqueline Rather, by counsel, respectfully requests that

this Court find for Plaintiff and:




                                             -3-
 USDC IN/ND case 2:19-cv-00368-TLS-JEM document 1 filed 09/27/19 page 4 of 5


       1.      Permanently enjoin Defendants from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her use of the

FMLA;

       2.      Reinstate the Plaintiff to her former position or award front pay in lieu

thereof;

       3.      Order that the Plaintiff be awarded any back pay she would have earned,

including fringe benefits, with related monetary benefits and interest thereon, absent

Defendant’s unlawful acts;

       4.      Award the Plaintiff liquidated damages for Defendant’s violations of the

FMLA;

       5.      Award the Plaintiff her attorney fees, litigation expenses and costs incurred

as a result of this action;

       6.      Award the Plaintiff pre- and post-judgment interest on all sums

recoverable;

       7.      Grant such other relief as may be just and proper.

                                           Respectfully submitted,

                                           /s/Andrew Dutkanych III
                                           Andrew Dutkanych III, (#91190)
                                           BIESECKER DUTKANYCH & MACER, LLC
                                           411 Main Street
                                           Evansville, Indiana 47708
                                           Telephone: (812) 424-1000
                                           Facsimile:    (812) 424-1005
                                           Email:        ad@bdlegal.com

                                           Attorneys for Plaintiff, Jacqueline Rather
                                             -4-
 USDC IN/ND case 2:19-cv-00368-TLS-JEM document 1 filed 09/27/19 page 5 of 5


                                DEMAND FOR JURY TRIAL

       The Plaintiff, Jacqueline Rather, by counsel, respectfully requests a jury trial as to

all issues deemed so triable.



                                           Respectfully submitted,

                                           /s/Andrew Dutkanych III
                                           Andrew Dutkanych III, (#91190)
                                           BIESECKER DUTKANYCH & MACER, LLC
                                           411 Main Street
                                           Evansville, Indiana 47708
                                           Telephone: (812) 424-1000
                                           Facsimile:    (812) 424-1005
                                           Email:        ad@bdlegal.com

                                           Attorneys for Plaintiff, Jacqueline Rather


                            CERTIFICATE OF SERVICE

I hereby certify that on the 27th day of September, 2019, service of a complete copy of
the above and foregoing document was made upon each party or attorney of record
herein by electronic filing on all ECF-registered counsel of record by way of the Court’s
ECF system.

                     _/s/Bryan K. Bullock_
                     BRYAN K. BULLOCK




                                             -5-
